Citation Nr: 0611822	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the injuries to the face, specifically to the left 
jaw, received on March 9, 1987, were incurred in the line of 
duty.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In December 2004, the veteran testified 
at a hearing before a Decision Review Officer (DRO); a copy 
of the transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted nor what evidence is needed to 
establish that his injuries were sustained in the line of 
duty, and it is unclear whether the RO has requested "that 
the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim."  38 C.F.R. 
§ 3.159(b)(1).  On remand, VA must do so. 

The duty to assist includes obtaining additional service 
personnel records when necessary for an adequate 
determination.  The veteran claims that he was hit in the 
face with a beer bottle while on authorized leave during 
active duty in Korea.  He was intoxicated at the time.  The 
claims file does not include a line of duty report; however, 
a March 1987 form DA-2173, Statement of Medical Examination 
and Duty Status, indicates that there are reports that should 
be associated with the line of duty determination that are 
not in the claims file.  At a December 2004 hearing, the 
veteran testified that he was interviewed by the Criminal 
Investigation Division (CID).  On remand, VA should obtain 
the line of duty and CID reports and any related documents 
regarding the incident in which the veteran was injured.  
Lastly, on remand the VA should attempt to obtain any 
additional personnel records to determine if he received any 
Article 15's or was the subject of any courts-martial 
proceeding.

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish that his injuries were 
sustained in the line of duty and an 
initial disability rating and effective 
date, if service connection is granted, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The VA should contact the U.S. Total 
Army Personnel Command, Attention: TAPC-
PED-S, 2461 Eisenhower Avenue, 
Alexandria, Virginia 22331-0450 to obtain 
the line of duty report and any related 
records regarding the injuries incurred 
in March 1987.  In addition, the VA 
should request the CID report pertaining 
to the same incident from the Department 
of the Army, Director, U.S. Army Crimes 
Records Center, USACIDC, ATTN: CICR-FP, 
6010 6th St., Fort Belvoir, Virginia, 
22060-5585.  Finally, the VA should again 
contact the National Personnel Records 
Center and, if unsuccessful, the service 
department to obtain any additional 
personnel records that might show an 
Article 15 or courts-martial proceedings.  
All efforts to obtain these records 
should be documented in the veteran's 
claims file.  If records are not 
available, the source should so indicate.  
Failures to respond or negative replies 
to any request should be noted in writing 
and also associated with the claims 
folder.

3.  After completion of the above, the VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






